Citation Nr: 1029310	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence was presented to reopen a 
claim of service connection for an acquired psychiatric 
disability, claimed as nervous condition and bipolar disorder, 
and whether service connection is warranted. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right femoral neuropathy.

3.  Entitlement to an evaluation in excess of 10 percent for 
scar, right thigh.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter is on appeal from the New York Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now stated 
on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The issue of entitlement to service connection for 
residual symptoms of the Veteran's service-connected 
disabilities has been raised by the record, by the 
representative's statement in the April 2010 hearing (see 
Transcript), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and it is referred 
to the AOJ for appropriate action.  


The issues of entitlement to service connection for an acquired 
psychiatric disorder, and entitlement to increased evaluations 
for scar, right thigh, and for right femoral neuropathy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In a rating decision mailed in February 1977, the RO denied 
the claim of service connection for a character disorder, claimed 
as a nervous condition.  The Veteran was notified of this 
decision and apprised of his appellate rights but he did not 
appeal.

2.  The evidence added to the record since the February 1977 
decision is new and relates to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1977 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as nervous condition and bipolar 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Acquired Psychiatric Disability

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2009).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Historically, service connection for a "nervous condition" was 
denied by the RO in February 1977, in relevant part, because the 
VA medical facility discharge summary, for the Veteran's August 
1976 hospitalization, indicated the Veteran's primary diagnosis 
was that of a character disorder, paranoid type, followed by 
schizophrenia being ruled out, then intermittent excessive 
alcohol abuse.  The February 1977 notice letter informed the 
Veteran that his nervous condition had been determined to be a 
constitutional or developmental abnormality, which is not a 
disability under the law, and that the disability of drinking 
alcohol was of such a nature that no benefits could be paid.  

The Board observes that the Veteran appears to have sought 
service connection for a nervous condition again in May 1983 and 
in November 1984; however these claims were answered by a denial, 
in September 1983, which only noted the 1977 denial was 
continued, and by a March 1985 letter informing him that he would 
need to submit new and material evidence that his disability 
manifested during service.  The claims file does not contain a 
response by the Veteran to either letter.  As both of the RO's 
letters reference the February 1977 denial, which clearly gave 
the Veteran a reason why the original claim had been denied, the 
Board will also consider the February 1977 decision to be the 
last final denial for its analysis.    

After reviewing the record, the Board finds that new and material 
evidence has been submitted in order to reopen the Veteran's 
claim.

In this case, the evidence submitted after the February 1977 RO 
decision consists of a March 1978 notice of admission to a VA 
medical facility for chronic alcoholism; a 1983 discharge summary 
from a VA medical facility listing a diagnosis of alcoholic 
paranoia; a January 1985 VA medical facility discharge summary 
which lists the discharge diagnosis as alcohol dependence 
disorder and borderline personality disorder; an October 2003 
statement from the Veteran's sister; a February 1990 statement 
from the Veteran's private psychotherapist; VA treatment records 
spanning 2003 to 2008; the Veteran's statements and testimony, 
and a March 2010 Psychiatric Impairment Questionnaire.   

Specifically, the October 2003 written statement by the Veteran's 
sister and an August 2005 statement by his long-time VA treating 
physician, who attributed his schizoaffective disorder to 
service, are new, in that they were not of record prior to 
February 1977.  Further, they are material, in that the sister's 
statement describes the Veteran's behavior and its timing 
("since he came home") and the treating physician attributed 
his current acquired psychiatric disability diagnosis to service.  
See Statement October 2003; August 2005, DAV Physician's 
Questionnaire.   

Further, these statements are presumed to be credible for the 
purposes of reopening his claim.  In essence, this evidence is 
related to unestablished facts necessary to substantiate the 
claim.  Consequently, the claim of service connection for an 
acquired psychiatric disorder, claimed as nervous condition and 
bipolar disorder, reopened.  The appeal is granted to this extent 
only.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented 
at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist 
a claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which information 
and evidence that VA will seek to provide and which information 
and evidence the claimant may provide.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, since the Board is 
reopening the claim for service connection for an acquired 
psychiatric disorder, any failure to provide proper notice under 
Kent results in no prejudice to the Veteran and is harmless 
error.





ORDER

As new and material evidence has been submitted to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disorder, claimed as nervous condition and bipolar 
disorder, the appeal to this extent only is granted and the claim 
is reopened.


REMAND

Having reopened the acquired psychiatric disability claim, the 
Board finds that a remand is needed to address the merits.  
First, the Board notes that the Veteran's VA treatment records 
appear to be incomplete.  They span January 2003 through October 
2008.  Further, in his April 2010 testimony the Veteran stated he 
had seen his long-time treating physician within the previous few 
months.  All of the VA treatment records that pertain to the 
claim must be obtained and included in the record.  

As well, within the VA treatment reports of record are scattered 
references, in 2003, 2005, and in April 2007, to the Veteran 
receiving private care, specifically to his returning to a 
private counselor who had provided him therapy for years.  If 
these private therapy records are available, they should be 
obtained and added to the claims file.

Following the hearing, and with a waiver of RO review, the 
Veteran submitted a March 2010 Psychiatric Impairment 
Questionnaire that refers to a private law firm and to the Social 
Security Administration.  If the Veteran has sought Social 
Security disability benefits on the basis of the acquired 
psychiatric disability now under review, any determination by the 
SSA and underlying medical evidence would be relevant to VA. 

As referenced above, the Veteran's VA treating physician made one 
statement attributing the Veteran's current diagnosis of 
schizoaffective disorder to service, in a response on an August 
2005 questionnaire, from the Veteran's representative.  The 
affirmation of a relationship between diagnosis and service was 
made without any accompanying comments or explanation.  The 
Veteran should be afforded a VA mental disorders examination to 
establish the nature and etiology of his acquired psychiatric 
disability.   

As well, the Board notes that the Veteran was afforded VA 
examinations for scars and for peripheral nerves in October 2009 
and November 2009, respectively.  Neither examiner reviewed the 
Veteran's medical records.  Any VA examination must include a 
review of the claims file.  The Board notes that the Veteran's VA 
treatment includes numerous reports considering his use of a cane 
to walk as well as a lumbar spine CT scan which revealed a bulge 
at L4-L5 (see April 2007); yet both examiners note the Veteran's 
use of a cane and difficulty ambulating, which he attributed to 
his right thigh scar and right femoral neuropathy, without 
comment.  The Veteran is to be afforded new scar and peripheral 
nerves examinations that must include review of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
pertaining to the Veteran's mental health, to 
include psychiatry, social worker notes, from 
the New York VA medical facility dated from 
October 2008 to present and associate them in 
the record.  Document any negative replies.

2.  Contact the Veteran to determine the 
correct name and address of his "old 
counselor in Queens" and request he properly 
completed VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, for any and 
all therapy records from this private 
counselor.  The Board notes within the record 
there is a 1990 opinion letter by Helen M. 
Hanley, CSW, Blanton-Peale Counseling Center, 
50 Ascan Avenue, Forest Hills, NY 11375.  
Document any attempts to obtain such records, 
to include any negative replies.  

3.  Contact the Social Security 
Administration to determine whether the 
Veteran is in receipt disability benefits; if 
so, obtain a copy of the determination letter 
and all underlying medical documentation.  
Document any negative replies for the record 
and so inform the Veteran.

4.  After these records have been added to 
the record and accounted for, then schedule 
the Veteran for an examination to ascertain 
the existence and etiology of his psychiatric 
disorder.  The claims file must be made 
available for review by the examiner, and the 
examination report must reflect that such 
review occurred.  Upon a review of the record 
and examination of the Veteran, the examiner 
should offer an opinion as to the following:

a.  What is/are the current psychiatric 
disorders identified.

b.  Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
psychiatric disorder(s) is/are a result of 
service and became manifested in service.  

c.  The Board observes the Veteran's treating 
physician agreed to the statement that the 
Veteran's psychiatric condition 
(schizoaffective disorder) was related to 
service on a questionare form, dated August 
2005.

d.  A rationale for any opinion advanced must 
be provided.  

4.  Afford the Veteran a VA scars examination 
with an appropriate examiner to determine the 
current severity of the scar, right thigh.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is asked to comment on any 
subjective reports of limitation of motion 
that are subjectively attributed to the scar, 
right thigh.  Any opinion must be supported 
by a complete rational.

5.  Afford the Veteran a peripheral nerves 
examination with an appropriate examiner to 
determine the current severity of the 
service-connected right femoral neuropathy.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  

a.  The examiner is asked to comment on any 
subjective reports of limitation of motion, 
specifically the need to walk with a cane, 
attributed to the right femoral neuropathy.  

b.  The Board observes VA treatment reports 
dated October 2006, January 2007, and April 
2007, considered the Veteran's need to walk 
with a cane, his neuropathy, and a CT scan of 
the lumbar spine.

c.  Any opinion must be supported by a 
complete rational.

6.  Then readjudicate the claims at issue in 
light of any additional evidence obtained.  
If the disposition of the claims remain 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


